United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 11-1869
                                   ___________

United States of America,               *
                                        *
             Appellee,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Northern District of Iowa.
                                        *
Nery Saud Chacon,                       *      [UNPUBLISHED]
                                        *
             Appellant.                 *
                                   ___________

                             Submitted: September 7, 2011
                                Filed: September 14, 2011
                                 ___________

Before LOKEN, BYE, and COLLOTON, Circuit Judges.
                           ___________

PER CURIAM.

       Nery Chacon pleaded guilty to illegally re-entering the United States after
being deported following the commission of an aggravated felony, in violation of 8
U.S.C. § 1326(a), (b)(2). The district court1 imposed a sentence of 46 months in
prison and three years of supervised release. Chacon appeals. His counsel has moved
to withdraw, and in a brief filed under Anders v. California, 386 U.S. 738 (1967), he
argues that the district court abused its discretion in imposing a substantively


      1
       The Honorable Linda R. Reade, Chief Judge of the United States District
Court for the Northern District of Iowa.
unreasonable sentence that was greater than necessary to achieve the sentencing goals
of 18 U.S.C. § 3553(a).

      Chacon has failed to rebut the presumption that his sentence, which falls at the
bottom of the advisory Guidelines range, is not substantively unreasonable. See Gall
v. United States, 552 U.S. 38, 51 (2007); United States v. Feemster, 572 F.3d 455,
461 (8th Cir. 2009) (en banc). Additionally, having reviewed the record under
Penson v. Ohio, 488 U.S. 75 (1988), we find no nonfrivolous issues. Accordingly,
the judgment of the district court is affirmed, and we grant counsel’s motion to
withdraw.
                       ______________________________




                                         -2-